Citation Nr: 1012972	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether the Veteran is competent to handle the disbursement 
of Department of Veterans Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, in which the RO confirmed 
a finding of incompetency.  

The Board notes that, subsequent to the issuance of the 
March 2009 statement of the case (SOC), the Veteran 
submitted additional statements indicating that he is 
competent to handle his VA benefits.  His assertions that he 
is competent to handle disbursement of VA benefits were 
previously of record and considered by the RO.  As such, 
these statements are redundant.  Thus, while the Veteran did 
not waive RO consideration of the evidence received since 
the SOC, a remand for such consideration is unnecessary.  
See 38 C.F.R. § 20.1304 (2009).

As will be discussed below, the Veteran is currently in 
receipt of non-service connected pension and special monthly 
pension.  A November 2008 record of VA treatment reflects 
that the Veteran's mother reported to a social worker at the 
St. Clairsville Community Based Outpatient Clinic (CBOC) 
that the Veteran was locally incarcerated.  No pension under 
public or private laws administered by the Secretary shall 
be paid to or for an individual who has been imprisoned in a 
Federal, State, or local penal institution as a result of 
conviction of a felony or misdemeanor for any part of the 
period beginning 61 days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a) (West 2002); 38 
C.F.R. § 3.666 (2009).  There is no verification, other than 
the report from the Veteran's mother, that the Veteran was 
incarcerated in November 2008, nor is there any information 
regarding the length of any such incarceration.  However, 
this matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The pertinent medical evidence of record shows that the 
Veteran does not have the mental capacity to handle the 
disbursement of VA funds.


CONCLUSION OF LAW

The Veteran is incompetent for VA fund disbursement 
purposes.   38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 
3.353 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) explicitly held that these notice and assistance 
provisions  do not apply to competency determinations.  
Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the 
issue currently on appeal.

Nevertheless, the Board has considered the fact that the 
record reflects that the Veteran has been in receipt of 
Social Security disability benefits since at least September 
1982.  While Social Security Administration (SSA) records 
have not been associated with the claims file, the Board 
highlights that records regarding the award of SSA benefits 
over 25 years ago would not be pertinent to the Veteran's 
current claim for restoration of competency.  As such, a 
remand to obtain these records would impose unnecessary 
additional burdens on adjudication resources, with no 
benefit flowing to the Veteran, and is, thus, unnecessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Similarly, while VA treatment records dated from January to 
November 2008 have been associated with the claims file, the 
record suggests that not all records of VA treatment prior 
to January 2008, have been obtained.  In this regard, during 
a February 2007 VA field examination, the Veteran reported 
that he received routine medical care from VA.  
Nevertheless, any outstanding records of VA treatment prior 
to January 2008 would also not be pertinent to the claim for 
restoration of competency currently on appeal (filed in 
February 2008).  As such, remand to obtain such records is 
also not warranted.  See Soyini, 1 Vet. App. 546.  

Finally, the Board recognizes that the February 2007 VA 
field examination report indicates that the next beneficiary 
contact should be scheduled for January 29, 2010; however, 
there is no indication in the record before the Board that 
any additional VA field examination has been conducted since 
February 2007.  Accordingly, the Board finds no indication 
that there is any outstanding evidence pertinent to the 
claim on appeal that has not been requested or obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Factual Background and Analysis

According to VA standards, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).  There is a presumption in favor of competency.   
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

The Veteran was awarded non-service connected pension and 
special monthly pension in a March 1982 rating decision, 
following an October 1980 motor vehicle accident in which he 
suffered severe injuries, including brain stem cortical 
contusions, right orbital fracture, and right 
hemopneumothorax with complications.  In an August 1997 
rating decision, the RO found the Veteran not competent to 
handle disbursement of funds.  Since that rating decision, 
the Veteran has sought restoration of competency on several 
occasions; however, the RO confirmed the finding of 
incompetency in October 1997, August 1999, May 2001, January 
2003, and January 2006 rating decisions.  The Veteran filed 
his current claim for restoration of competency in February 
2008.  Procedurally, seeking to revise an incompetency 
determination is similar to seeking an increased rating, 
that is, such a claim by an appellant is a new claim, and 
not a claim to reopen.  See Sanders v. Brown, 9 Vet. App. 
525, 528-29 (1996).

Here, a careful review of all of the evidence of record 
confirms that the Veteran is incapable of personally 
handling his VA benefits.  38 C.F.R. § 3.353(c); Sanders v. 
Brown, 9 Vet.  App. 525 (1996).

A February 2007 VA Field Examination Report reflects that 
the Veteran was polite, but, a few times during the 
interview, became very upset due to the fact that he had no 
control of his finances.  The field examiner noted that the 
Veteran had a history of alcohol abuse, but that he stated 
he no longer drank.  The Veteran spoke coherently and was 
oriented times three; however, he jumped from topic to topic 
and forgot the point he was trying to make.  When asked to 
answer questions, the Veteran needed time to come up with 
answers, would try to change the subject, and would not 
answer any direct questions.  The Veteran was able to 
accurately state his sources of income, but the examiner 
noted that he had limited insight and judgment regarding his 
financial matters.  The Veteran stated that he did 
personally handle money, and while he could state where his 
monthly income came from, he could not report the amount of 
his monthly expenses or to whom these expenses were paid.  
His cognitive ability was described as impaired, and the 
examiner stated that he had no ability to make or 
communicate responsible financial decisions.  The examiner 
opined that the Veteran did not have the mental capacity to 
manage his own affairs, including disbursement of funds, 
without significant limitation.  He concurred with the 
rating of incompetency, and opined that the Veteran was 
unable to handle money because he would spend money on 
alcohol if given the chance.  It was recommended that the 
Veteran's mother continue as his legal custodian.  

The Veteran was afforded a VA mental disorders examination 
to assess his competency in August 2008.  The examiner noted 
that the Veteran had been found unable to manage funds in 
several previous VA examinations (in May 1999, April 2001, 
January 2003, and July 2005).  The examiner acknowledged 
review of the claims file and VA treatment records.  The 
Veteran stated that he had not worked since his 1980 motor 
vehicle accident, and described himself as unemployable due 
to his cognitive status, post head injury.  He also 
described a history of alcohol abuse, but indicated that he 
had not consumed alcohol for four months.  He added that he 
was currently on probation due to an incident which involved 
consuming alcohol while operating his motorized wheelchair.  
His medical history was significant for serious injuries and 
head trauma following the 1980 accident.  

On mental status examination, the Veteran was fully 
oriented, speech was generally clear and coherent, thought 
processes were quite tangential and circumstantial at times, 
and response latency was somewhat delayed at times.  
Attention and concentration appeared to be mildly impaired, 
but memory for recent and remote events was grossly intact.  
Insight was lacking and judgment was impaired.  There was a 
history of reckless and inappropriate behavior, although the 
Veteran denied such currently.  The examiner opined that the 
Veteran was totally independent in activities of daily 
living, with the exception of managing his financial needs 
in his best interest.  The Axis I diagnoses were dementia 
due to head trauma and alcohol dependence, early partial 
remission (per Veteran's report).  

The examiner remarked that the Veteran continued to exhibit 
symptomatology consistent with dementia due to head trauma 
and that, due to the nature of the brain damage sustained, 
his cognitive status was unlikely to improve.  The examiner 
further commented that, in a task during which the Veteran 
was asked to count money, determine the amount of money left 
after paying for certain items, and write checks, he 
performed relatively well, making only a few errors.  He 
added that a brief screen of the Veteran's cognitive status 
indicated the likely presence of mild dementia, and 
neuropsychological testing in 2001 indicated impaired 
memory, motor programming, executive functioning, attention, 
and processing speed.  The conclusion from that testing was 
that the Veteran should not make unilateral decisions 
regarding financial issues.  The examiner concluded by 
stating that, as indicated in previous examinations, the 
Veteran's cognitive status would not improve over time and 
he was unlikely to be able to mange his finances 
independently in the future.  Based on these factors, the 
examiner recommended maintenance of the determination of 
incompetence to handle disbursement and management of funds.  

Records of VA treatment from January to November 2008 
reflect that, during treatment in September 2008, the 
Veteran reported that he had been arrested at least twice 
during the past year for public intoxication.  He denied 
drinking any alcohol since August.  He expressed his desire 
to have control of his finances.  The nurse practitioner 
noted that she had given the Veteran specific instructions 
that he was not to ask anyone at the CBOC any further to 
have his competency status changed, as only the RO could 
change his payee.  She added that, in her personal judgment, 
he should not be made the payee, as she was concerned that, 
when he abused alcohol, he would go out and spend all of his 
money on alcohol, thus, having nothing to pay his rent or 
utilities, and could, therefore, end up homeless.  In a 
September 2008 addendum, she added that she would not 
recommend the Veteran handling his finances, due to his 
history of alcoholism, repeated arrests, and uncontrolled 
ability to even stay in the home when drinking.  She 
reiterated that her fear was that, if given more finances, 
he would have an inability to pay his rent and utilities if 
money was spent on beer without restraint.  

After reviewing the claims file, the Board finds that there 
is no competent medical evidence pertinent to the current 
claim to restore competency to show that the Veteran is 
competent to manage his own funds.  While, historically, 
there are a few findings that the Veteran was competent in 
the past (in particular, an April 1997 certification from 
S.W.S., D.O. to the SSA that the Veteran was capable of 
managing his benefits in his own best interest, a December 
1999 letter from S.W.S., D.O. indicating that the Veteran 
was able to manage his own funds, a July 2000 record of VA 
treatment indicating that the Veteran was competent for VA 
purposes, and a statement from Dr. G.P.N. indicating that 
the Veteran was capable of handling his own benefits, 
received in November 2002), there are also numerous 
historical medical records indicating that the Veteran was 
incompetent to handle disbursement of benefits (notably 
August 1995 and January 1997 statements from S.W.S., D.O., 
and September 1997, May 1999, April 2001, January 2003, and 
July 2005 VA examinations to assess competency).  In any 
event, all of the medical evidence pertinent to the question 
of competency since the Veteran's February 2008 claim for 
restoration of competency indicates that he is not competent 
to manage his own funds.  In this regard, both the VA 
examiner who evaluated the Veteran in August 2008 and the VA 
nurse practitioner who treated the Veteran in September 2008 
indicated that he is not competent to handle disbursement of 
funds.  

The above-cited competent medical evidence provides 
significant evidence against the Veteran's claim.  While he 
asserts that he is competent to manage his own funds, his 
statements are not the required evidence to establish this 
as fact.  38 C.F.R. § 3.353(c).  Simply put, there is no 
competent medical evidence of record pertinent to the 
current appeal showing that he is competent to manage his VA 
benefits.  Indeed, to the contrary, there is only evidence 
specifically indicating he is not competent to manage his 
funds, as noted above.  Therefore, he is not entitled to the 
presumption of competency because the evidence against his 
claim far outweighs the evidence supporting it.  38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102.

The Board has carefully considered the statements of the 
Veteran and his representative, asserting that he is 
competent to handle disbursement of VA benefits.  
Unfortunately, however, there is no indication that the 
either Veteran or his representative has had any medical 
training.  As laypersons, they have not been shown to be 
capable of making medical conclusions; thus, these lay 
statements regarding the Veteran's competency are not 
competent medical evidence.  38 C.F.R. § 3.353(c); Sanders, 
supra.

As the evidence overwhelmingly establishes the Veteran's 
lack of competence to manage his VA funds, the benefit-of-
the-doubt doctrine does not apply and his claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

As the Veteran is incompetent for VA purposes, the claim is 
denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


